ICJ_063_ContinentalShelf_TUN_LBY_1982-02-24_JUD_01_ME_02_EN.txt. 99

SEPARATE OPINION OF JUDGE SCHWEBEL

Thave voted for and generally support the Judgment. However, it is not
clear that the Court is correct in according the Kerkennah Islands only half
effect in the process of delimitation. The Kerkennahs are substantial
islands, close to the Tunisian mainland, divided from it by shallow waters
in whose banks fisheries are fixed ; the considerable population has an
ancient and sustained fishing and maritime tradition. Under international
law, the continental shelf includes the sea-bed and subsoil areas adjacent to
the coasts of islands. There is no rule of international law which affords
islands less than their full effect in the delimitation of the continental
shelf ; however, in some circumstances it may be equitable to give islands
less than their full effect. It is submitted that, in this case, the Court has not
carried the burden of demonstrating why granting full effect to the Ker-
kennahs would result in giving them “excessive weight”.

(Signed) Stephen M. SCHWEBEL.

85
